      8:20-cv-00942-TMC          Date Filed 04/21/20       Entry Number 15         Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA
                            ANDERSON/GREENWOOD DIVISION

 Harold Turner,                        )
                                       )
                       Plaintiff,      )               Civil Action No. 8:20-cv-942-TMC
                                       )
 vs.                                   )
                                       )
 Bryan Stirling, Director of the South )                              ORDER
 Carolina Department of Corrections,   )
                                       )
                       Defendant.      )
 _________________________________)

       Plaintiff Harold Turner, a state prisoner proceeding pro se and in forma pauperis, filed this

action pursuant to 42 U.S.C. § 1983. (ECF No. 1). In accordance with 28 U.S.C. § 636(b)(1) and

Local Civil Rule 73.02(B)(2)(d) (D.S.C.), this matter was referred to a magistrate judge for all

pretrial proceedings. On March 9, 2020, the magistrate judge entered an order directing the Clerk

of Court not to authorize service of process on Defendant and advising Plaintiff to notify the

Clerk’s Office if his address changed. (ECF No. 8). Now before the court is the magistrate judge’s

Report and Recommendation (“Report”), recommending that the court summarily dismiss this

action with prejudice and without issuance and service of process. (ECF No. 9). The Report was

mailed to Plaintiff at the address he provided the court and has not been returned as undeliverable.

(ECF No. 10). Therefore, Plaintiff is presumed to have received the Report. Plaintiff was advised

of his right to file specific objections to the Report, (ECF No. 9 at 9), but failed to do so. The time

for Plaintiff to object to the Report has now expired, and this matter is ripe for review.

       The magistrate judge’s recommendation has no presumptive weight, and the responsibility

for making a final determination remains with the United States District Court. Mathews v. Weber,

423 U.S. 261, 270 (1976). Nevertheless, “[t]he district court is only required to review de novo



                                                  1
      8:20-cv-00942-TMC        Date Filed 04/21/20       Entry Number 15        Page 2 of 2




those portions of the report to which specific objections have been made, and need not conduct de

novo review ‘when a party makes general and conclusory objections that do not direct the court to

a specific error in the magistrate judge’s proposed findings and recommendations.’” Farmer v.

McBride, 177 Fed. App’x 327, 330–31 (4th Cir. April 26, 2006) (quoting Orpiano v. Johnson, 687

F.2d 44, 47 (4th Cir. 1982)). The court may accept, reject, or modify, in whole or in part, the

recommendation made by the magistrate judge or recommit the matter with instructions. 28 U.S.C.

§ 636(b)(1). However, “[i]n the absence of specific objections to the Report and Recommendation,

this Court is not required to give any explanation for adopting the recommendation.” White v.

Stacher, C/A No. 6-05-1737-GRA-WMC, 2005 WL 8163324, at *1 (D.S.C. Aug. 29, 2005) (citing

Camby v. Davis, 718 F.2d 198, 199–200 (4th Cir. 1983)).

       Thus, having reviewed the Report and finding no clear error, the court agrees with, and

wholly adopts, the magistrate judge’s findings and recommendations in the Report (ECF No. 9),

which is incorporated herein by reference. Therefore, this case is DISMISSED without prejudice

and without issuance and service of process.

       IT IS SO ORDERED.



                                                     s/Timothy M. Cain
                                                     United States District Judge
Anderson, South Carolina
April 21, 2020




                              NOTICE OF RIGHT TO APPEAL
       The parties are hereby notified of the right to appeal this order pursuant to Rules 3 and 4

of the Federal Rules of Appellate Procedure.




                                                2
